               EXHIBIT 1




Case 1:20-cv-00901-WCG Filed 12/08/20 Page 1 of 8 Document 36-1
Richard A. Kong, et al. v. Trader Joe's Company, et al., Slip Copy (2020)




                                                                 According to the Complaint, Trader Joe's is “the Plan
                 2020 WL 7062395
                                                                 sponsor,” and is a “fiduciary of the Plan.” (Id. ¶¶ 22-23.)
    Only the Westlaw citation is currently available.
                                                                 Trader Joe's allegedly “acted through the Board to perform”
     United States District Court, C.D. California.
                                                                 Trader Joe's “Plan-related fiduciary functions.” (Id. ¶ 27.)
                  Richard A. Kong, et al.                        The Board in turn “appointed members of the Committee,”
                            v.                                   and therefore “had the fiduciary duty to monitor and
               Trader Joe's Company, et al.                      supervise the Committee while it performed its role as the
                                                                 fiduciary responsible for selection and monitoring of the
            Case No. CV 20-05790 PA (JEMx)                       Plan's investments.” (Id.) As alleged in the Complaint, the
                            |                                    Committee “is charged with responsibility for selecting an
                   Filed 11/30/2020                              appropriate mix of investment options available to Plan
                                                                 participants.” (Id. ¶ 30.) “The Committee is tasked with
Attorneys and Law Firms                                          monitoring the prudence of the Plan investments.” (Id.)

G. Garcia, Deputy Clerk, Attorneys Present for Plaintiffs:
                                                                 Plaintiffs allege that during the proposed Class Period, which
None
                                                                 is defined as June 29, 2014 through the date of judgment
Not Reported, Court Reporter, N/A, Tape No., Attorneys           Defendants did not act in the best interest of the Plan
Present for Defendants: None                                     participants. Plaintiffs allege Defendants took, or failed to
                                                                 take, several actions that resulted in a breach of Defendants'
                                                                 fiduciary duties.

    Proceedings: IN CHAMBERS – COURT ORDER
                                                                 First, Plaintiffs allege that “the majority of funds in the
The Honorable PERCY ANDERSON, UNITED STATES                      Plan stayed unchanged during the Class Period.” (Id. ¶ 64.)
DISTRICT JUDGE                                                   According to Plaintiffs, “several funds in the Plan have been
                                                                 in place for at least a decade, going back to 2009.” (Id. ¶ 65.)
 *1 Before the Court is a Motion to Dismiss filed by             According to the FAC, these funds were “kept in the Plan
defendants Trader Joe's Company (“Trader Joe's), The             apparently because of the benefit of the Plan's recordkeeper
Board of Directors of Trader Joe's Company (the “Board”)         rather than the Plan participants.”
and The Investment Committee (the “Committee”) (jointly
“Defendants”). (Dkt. No. 34.) Plaintiffs Richard A. Kong,        Second, Plaintiffs argue the Plan's investment menu was
Robert A. Cruzalegui, Matthew W. Heiden, and Cashay L.           not diversified, and that the majority of options in the fund
Clayborn (“Plaintiffs”) filed an Opposition (Dkt. No. 35), and   consisted of “higher-cost mutual funds.” (Id. ¶ 71.) Plaintiffs
Defendants filed a Reply. (Dkt. No. 36) Pursuant to Rule 78      also allege that “[c]ontrary to all available performance data
of the Federal Rules of Civil Procedure and Local Rule 7-15,     on active vs. passive investments, ... the Plan was heavily
the Court finds this matter appropriate for decision without     weighted in actively managed funds” (Id. ¶ 85.) According
oral argument.                                                   to Plaintiffs, “[t]he Defendants' actions in overwhelmingly
                                                                 favoring actively managed funds plausibly show[s] that they
                                                                 failed to consider the pros and cons of offering actively
I. Factual Background                                            managed investments vs. passively managed investments.”
Plaintiffs bring this case as a proposed class action under      (Id.) Plaintiffs also argue that “actively managed funds drift
the Employee Retirement Income Security Act of 1974              in capitalization and style,” which means a “participant may
(“ERISA”) § 502(a)(2), (3),      29 U.S.C. § 1132(a)(2), (3).    think that they are buying a Large Cap Blend investment but
Plaintiffs are or were participants in Trader Joe's Company      they are actually buying an investment that drifts into not just
Retirement Plan (the “Plan”), a 401(k) defined contribution,     Large Cap Growth and Value but also Midcap and respective
individual account, employee pension benefit plan. (Dkt. No.     styles and thus overlapping with other investments.” (Id. ¶
33 (“FAC”) ¶ 44.). As of 2018, the Plan had approximately        90.). According to Plaintiffs, “given the size of the Plan,
1.7 billion dollars in assets, and approximately 35,474          Defendants made investments with higher costs (higher
participants. (Id. ¶¶ 9, 37.)                                    expense ratios) available to participants while the same



               © 2020
              Case    Thomson Reuters. No claim
                    1:20-cv-00901-WCG           to original
                                             Filed  12/08/20U.S. Government
                                                                 Page 2 of 8Works.
                                                                              Document 36-1                                   1
Richard A. Kong, et al. v. Trader Joe's Company, et al., Slip Copy (2020)


investments with lower costs (lower expense ratios) were           plan. See Marks v. Trader Joe's Company, 19-cv-10942, 2020
available.” (Id. ¶ 104.)                                           WL 2504333 (C.D. Cal. Apr. 24, 2020.) (“Marks”). The
                                                                   Court dismissed that case with leave to amend on April 24,
 *2 Third, Plaintiffs allege the Plan's use of a revenue sharing   2020. Id. The plaintiff in Marks failed to file an amended
arrangement was “devastating for Plan participants.” (Id.          complaint, and the Court subsequently dismissed the case
¶ 121.) According to Plaintiffs, the revenue sharing               without prejudice. Plaintiffs filed this case on June 29, 2020.
arrangement “saddled Plan participants with (1) above-             On September 24, 2020, the Court granted Defendants' first
market recordkeeping fees and (2) an imprudent method for          Motion to Dismiss with leave to amend. (Dkt. No. 32 (“Kong
paying for those fees.” (Id. ¶ 122.) Plaintiffs allege that        I”).) On October 8, 2020, Plaintiffs filed a First Amended
because the revenue sharing arrangement resulted in a balance      Complaint (“FAC”). (Dkt. No. 33.) Defendants subsequently
every year that was paid back to Plan participants, this           filed the current Motion to Dismiss.
represented “lost investment opportunity” for participants.
(Id. ¶ 125.) Plaintiffs allege that “to the extent Defendants
held revenue sharing amounts for a prolonged period of time        III. Legal Standard
and failed to remit any excess revenue sharing back to Plan        Defendants now seek to dismiss Plaintiff's FAC pursuant
participants in a timely manner or at all, this was a further      to Federal Rules of Civil Procedure (12)(b)(6). Generally,
fiduciary breach that cost Plan participants millions of dollars   plaintiffs in federal court are required to give only “a short
during the class period.” (Id. ¶ 144.)                             and plain statement of the claim showing that the pleader is
                                                                   entitled to relief.” Fed. R. Civ. P. 8(a). While the Federal Rules
Fourth, Plaintiffs argue Capital Research's recordkeeping fee      of Civil Procedure allow a court to dismiss a cause of action
of $48 per participant was “clearly unreasonable as authorities    for “failure to state a claim upon which relief can be granted,”
cited in case law confirm that reasonable rates for large plans    Fed. R. Civ. P. 12(b)(6), they also require all pleadings to
typically average around $35 per participant.” (Id. ¶ 141.)        be “construed so as to do justice,” Fed. R. Civ. P. 8(e). The
Plaintiffs allege the “Plan could have obtained recordkeeping      purpose of Rule 8(a)(2) is to “give the defendant fair notice
services that were comparable to or superior to the typical        of what the ... claim is and the grounds upon which it rests.”
services provided by the Plan's recordkeeper at a lower               Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)
cost.” (Id. ¶ 142.)
                                                                   (quoting     Conley v. Gibson, 355 U.S. 41, 47 (1957)).
Fifth, Plaintiff allege Defendants failed to conduct a “Request
                                                                   However, in Twombly, the Supreme Court rejected the notion
for Proposal” (“RFP”) at reasonable intervals.” (Id. ¶ 130.)
                                                                   that “a wholly conclusory statement of [a] claim would
As alleged in the FAC, a RFP should happen “at least every
                                                                   survive a motion to dismiss whenever the pleadings left open
three to five years as a matter of course.” (Id.) Plaintiffs
                                                                   the possibility that a plaintiff might later establish some ‘set of
argue that “[t]he fact that the Plan has stayed with the
same recordkeeper over the course of the Class Period, and         [undisclosed] facts’ to support recovery.”      Twombly, 550
paid the same amount in recordkeeping fees, [leaves] little        U.S. at 561 (second alteration in original) (quoting Conley).
to suggest that Defendants conducted a RFP at reasonable           Instead, the Court adopted a “plausibility standard,” in which
intervals – or certainly at any time between 2013 and the          the complaint must “raise a reasonable expectation that
present – to determine whether the Plan could obtain better        discovery will reveal evidence of [the alleged infraction].”
recordkeeping and administrative fee pricing from other
                                                                      Id. at 556. For a complaint to meet this standard, the
service providers.” (Id. ¶ 131.)
                                                                   “[f]actual allegations must be enough to raise a right to

Plaintiffs bring claims for: (1) breach of fiduciary duties of     relief above the speculative level.”       Id. at 555 (citing 5
loyalty and prudence (against the Committee), and (2) failure      C. Wright & A. Miller, Federal Practice and Procedure §
to adequately monitor other fiduciaries (against Trader Joe's      1216, pp. 235-36 (3d ed. 2004) (“[T]he pleading must contain
and the Board). (Id. ¶¶ 149-162.)                                  something more ... than ... a statement of facts that merely
                                                                   creates a suspicion [of] a legally cognizable right of action”));
                                                                   see also     Daniel v. Cty. of Santa Barbara, 288 F.3d 375,
II. Procedural Background
                                                                   380 (9th Cir. 2002) (“All allegations of material fact are
On December 30, 2019, this Court received a related case
                                                                   taken as true and construed in the light most favorable to the
alleging claims involving Trader Joe's company retirement


               © 2020
              Case    Thomson Reuters. No claim
                    1:20-cv-00901-WCG           to original
                                             Filed  12/08/20U.S. Government
                                                                 Page 3 of 8Works.
                                                                              Document 36-1                                        2
Richard A. Kong, et al. v. Trader Joe's Company, et al., Slip Copy (2020)


nonmoving party.”). “[A] plaintiff's obligation to provide the
grounds of his entitlement to relief requires more than labels        V. Discussion
and conclusions, and a formulaic recitation of the elements           ERISA Section 404(a)(1) imposes the following duties on
                                                                      plan fiduciaries: the duty of prudence, the duty of loyalty,
of a cause of action will not do.”        Twombly, 550 U.S.           the duty to diversify the investments, and the duty to
at 555 (internal quotation marks omitted). In construing the          act in accordance with the documents and instruments
Twombly standard, the Supreme Court has advised that “a
court considering a motion to dismiss can choose to begin             governing the plan.     29 U.S.C. § 1104(a)(1). Plaintiffs
by identifying pleadings that, because they are no more than          allege Defendants breached the duty of prudence and the duty
conclusions, are not entitled to the assumption of truth. While       of loyalty.
legal conclusions can provide the framework of a complaint,
they must be supported by factual allegations. When there are         In accordance with the duty of loyalty, “a fiduciary shall
well-pleaded factual allegations, a court should assume their         discharge his duties with respect to a plan solely in the
veracity and then determine whether they plausibly give rise          interest of the participants and beneficiaries and ... for the
                                                                      exclusive purpose of ... providing benefits to participants
to an entitlement to relief.”      Ashcroft v. Iqbal, 556 U.S. 662,   and their beneficiaries – and defraying reasonable expenses
679 (2009).
                                                                      of administering the plan.”       Id. § 1104(a)(1)(A); White
                                                                      v. Chevron Corp. 16-cv-0793,         2016 WL 4502808, at *4
IV. Judicial Notice
                                                                      (N.D. Cal. Aug. 29, 2016). The duty of loyalty prohibits
 *3 Defendants ask the Court to take judicial notice
                                                                      trustees from “engaging in transactions that involve self-
of exhibits 1 through 7 attached to the Declaration of
                                                                      dealing or that otherwise create a conflict between the trustees
Catalina Vergara. (Dkt. No. 18.) These exhibits include (1)
                                                                      fiduciary duties and personal interests.” Restatement (Third)
the Recordkeeping and Administrative Services Agreement
                                                                      of Trusts § 78 (2007).
between Trader Joe's and Capital Research, and (2) Form
5500s for the Trader Joe's Retirement Plan for the years 2013
                                                                      ERISA also requires that a pension plan fiduciary act
through 2018. (Id.) These are the same documents the Court
                                                                      “with the care, skill, prudence, and diligence under the
took judicial notice of in Marks and Kong I.
                                                                      circumstances then prevailing that a prudent [person] acting
                                                                      in a like capacity and familiar with such matters would use
While the Court generally may not consider materials outside
                                                                      in the conduct of an enterprise of a like character and with
of the pleadings when resolving a motion to dismiss, it may
consider matters that are properly the subject of judicial            like aims.” 29 U.S.C. § 1104(a)(1)(B). Under this “prudent
                                                                      person” standard, courts must determine “whether the
notice.   Knievel v. ESPN, 393 F.3d 1068, 1076 (9th Cir.
                                                                      individual trustees, at the time they engaged in the challenged
2005); Fed. R. Evid. 201(b). Additionally, the Court may
                                                                      transactions, employed the appropriate methods to investigate
consider exhibits attached to the complaint, see Hal Roach            the merits of the investment and to structure the investment.”
Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542,
                                                                         Donovan v. Mazzola, 716 F.2d 1226, 1232 (9th Cir. 1983).
1555 n. 19 (9th Cir. 1989), as well as documents referenced
                                                                      This duty of prudence extends to both the initial selection of
extensively in the complaint and documents that form the
                                                                      an investment and the continuous monitoring of investments
basis of the plaintiff's claims.      Sanders v. Brown, 504 F.3d
                                                                      to remove imprudent ones.      Tibble v. Edison Intern., 135 S.
903, 910 (9th Cir. 2007).
                                                                      Ct. 1823, 1828-29 (2015).

Here, Plaintiffs do not address Defendants' Request for
Judicial Notice. In addition, courts regularly take judicial             A. Plan Fiduciaries' Process for Selecting Plan
notice of the types of documents at issue here. See, e.g.,               Options
Dorman v. Charles Schwab, 17-cv-00285, 2018 WL 6803738,               Plaintiffs make several arguments to suggest Defendants'
at *5 (N.D. Cal. Sept. 20, 2018) (taking judicial notice of           fiduciary process for selecting Plan options was flawed,
similar documents). Therefore, the Court finds that judicial          and that it resulted in imprudent investment options. First,
notice is appropriate.                                                Plaintiffs allege it was imprudent for Defendants to leave the
                                                                      majority of funds in the Plan unchanged during the Class



                © 2020
               Case    Thomson Reuters. No claim
                     1:20-cv-00901-WCG           to original
                                              Filed  12/08/20U.S. Government
                                                                  Page 4 of 8Works.
                                                                               Document 36-1                                       3
Richard A. Kong, et al. v. Trader Joe's Company, et al., Slip Copy (2020)


Period. (Id. ¶ 64.) However, nothing in ERISA imposes term         the [funds] and whether the [funds] acted in a way so
limits on retirement plan fund offerings. Further, as the Court    inconsistent with that description that a reasonably prudent
previously held, the judicially noticeable facts demonstrate       investor would have discontinued offering the [funds] as
that several changes to the Plan lineup were made during           an investment vehicle.” In re Disney ERISA Litig., 16-
the Class Period. Kong I at *5 (“[T]he judicially noticeable       cv-02251, 2017 WL 1505129, at *5 (C.D. Cal. Apr. 21, 2017).
documents show that the Committee made numerous changes            Without some connection to the representations made by Plan
to the Plan lineup during the proposed Class Period.”). For        fiduciaries, claims of imprudence based on alleged style drift
example, from December 31, 2016 through December 31,               or overweighting “would require Plan fiduciaries to monitor
2017, seven fund changes were made: three funds were               the market and publicly available information about every
removed from the list of Plan investment options, and four         holding maintained by every mutual fund included within the
others were added. (Vergara Decl. Ex. 5 at 159 (2016 Form          Plan, [and] the concentration of all stocks held by each mutual
5500); Ex. 6 at 195 (2017 Form 5500)). Similar changes were        fund within the Plan.' In re Disney ERIS Litig., 16-02551,
made in other years. (See Id. Ex. 3 at 85 (2014 Form 550);         2016 WL 8192945, at *4 (C.D. Cal. Nov. 14, 2016). “Such
Ex. 4 at 120 (2015 Form 5500)).                                    a duty would not be reasonable or appropriate.” Id. Here,
                                                                   Plaintiffs' FAC does not contain any allegations regarding
 *4 Next, Plaintiffs argue that the Plan lineup lacked “true       what representations were made to plan participants.
diversification.” However, the Court has already found –
and Plaintiffs have already admitted – that the “Plan offered      Fourth, Plaintiffs allege that the availability of lower-cost
international equity funds, domestic equity funds, index           investment options is evidence of an imprudent fiduciary
funds, and non-target date balanced funds.” Kong I at *4           process. Plaintiffs allege “Defendants failed to prudently
n. 1 (citing Compl. ¶ 9.) To rebut this, Plaintiffs argue that     monitor the Plan to determine whether the Plan was invested
the “Plan was heavily weighted in actively managed funds,”         in the lowest-cost share class available for the Plan's mutual
and that “Defendants' actions in overwhelmingly favoring           funds.” (Id. ¶ 103.) As the Court previously stated, fiduciaries
actively managed funds plausibly show that they failed to          “have latitude to value investment features other than price
consider the pros and cons of offering actively managed            (and indeed are required to do so).” Kong I at *4 (quoting
investments vs. passively managed investments.” (FAC ¶¶            Chevron, 2016 WL 4503808, at *10). “ERISA does not
85, 86.) However, the judicially noticed documents show            require fiduciaries to ‘scour the market to find and offer the
that the Plan offered both actively managed and passive            cheapest possible funds (which might, of course, be plagued
funds. (Vergara Decl. Ex. 8 at 262 (2019 Form 5500 listing
                                                                   by other problems).’ ” Id.; see also Hecker v Deere & Co.,
multiple index funds)). This Court finds, like other courts,
                                                                   556 F. 3d 575, 586 (7th Cir 2009) (The “fact that it is possible
that “allegations that passively managed funds are available
                                                                   that some other funds might have had even lower ratios is
as alternatives to actively managed funds offered in the
                                                                   beside the point; nothing in ERISA requires every fiduciary
Plan do not suffice to demonstrate imprudence.” Davis v.
                                                                   to scour the market to find and offer the cheapest possible
Salesforce.com, Inc., 20-cv-01753, 2020 WL 5893405, at
                                                                   fund.”). And where, “as here, a plan offers a diversified array
*3 (N.D. Cal. Oct. 5, 2020). There is nothing imprudent
                                                                   of investment options, the fact that some other funds might
about offering a “concentration of actively managed funds,”
                                                                   offer lower expense ratios is not relevant.” Kong I at *4.
in particular where a plan “offer[s] a variety of investment
options that included low-cost options,” like the Plan here did.
                                                                   Finally, Plaintiffs allege the Plan's funds also exceeded
See Rosen v. Prudential Ret. Ins. & Annuity Co., 15-cv-1839,
                                                                   median expense ratios, which suggests impropriety on the
2016 WL 7494320, at *15 (D. Conn. Dec. 30, 2016) aff'd 718
                                                                   part of Plan fiduciaries. (See FAC ¶ 98.) The expense ratios
F. App'x. 3d (2d Cir. 2017);  Chevron, 2016 WL 4502808,            Plaintiffs allege range from 0.35% to 1.05%. (Id.) Several
at *9 (dismissing imprudence claim despite the presence of         courts have already found that expense ratios that fall within
five actively managed funds).                                      these ranges are reasonable as a matter of law. For example,
                                                                   in Chevron, the plaintiffs alleged a range of expense ratios
Third, Plaintiffs allege the Plan funds “drift in capitalization   reaching up to 1.24%. The Court on a motion to dismiss held
style,” meaning that the actual allocations are different          that “[t]he breadth of investments and range of fees the Plan
than their intended allocations. (FAC ¶ 90.) Allegations           offered participants fit well within the spectrum that other
of “overweighting” and “style drift” require looking at
                                                                   courts have held to be reasonable as a matter of law.”    2016
“what representations the Plan made to its participants about


               © 2020
              Case    Thomson Reuters. No claim
                    1:20-cv-00901-WCG           to original
                                             Filed  12/08/20U.S. Government
                                                                 Page 5 of 8Works.
                                                                              Document 36-1                                     4
Richard A. Kong, et al. v. Trader Joe's Company, et al., Slip Copy (2020)


                                                                    Next, Plaintiffs argue the Plan's “total recordkeeping costs of
WL 4502808, at *11; see also,         Tibble I, 729 F.3d at 1135
                                                                    $48 per participant are clearly unreasonable, as authorities
(affirming reasonableness of fees that reached up to 2%). In
                                                                    cited in case law confirm that reasonable rates for large plans
addition, the Court again finds that relying on medians or
                                                                    typically average around $35 per participant.” (Id. ¶ 141.) To
averages is insufficient for the same reasons as those found
                                                                    support this argument, Plaintiffs allege that “even though the
in Kong I: “the Complaint only alleges ‘median’ fees, rather
                                                                    number of Plan participants continued to grow from 33,537
than specific fee benchmarks they believe Defendants are
                                                                    to 46,602 between 2013 and 2019, the Plan always paid $48
required to reach.” 2020 WL 5814102, at *4. Plaintiffs again
                                                                    per-participant in recordkeeping fees.” (Id. ¶ 133.) Plaintiffs
offer nothing more than a “hypothetical scenario suggesting
                                                                    also point to other plans where participants allegedly paid
an investor class share in a mutual fund ‘may’ in general
                                                                    lower recordkeeping fees. (Id. ¶ 136 (“Nike Inc.'s 401(k) Plan
charge an annual expense ratio higher than the institutional
                                                                    with 19,000 to 26,000 participants paid $21 per participant per
class share in the same fund.” Marks, 2020 WL 2504333, at
                                                                    year for recordkeeping services in 2012 and 2016.”)). Finally,
*8. That is insufficient to state a claim.
                                                                    Plaintiffs point to several surveys, including one that “found
                                                                    that plans with over 15,000 participants paid on average $40
 *5 The Court finds that Plaintiffs have failed to adequately
                                                                    or less in per participant recordkeeping, trust and custody
allege that Plan fiduciaries did not act prudently when
                                                                    fees.” (Id. ¶ 139.)
selecting Plan investment options.

                                                                    The Court finds Plaintiffs have not offered any facts to
   B. Share Class Allegations                                       suggest that a $48 per participant recordkeeping fee is
Second, Plaintiffs allege Defendants “failed to prudently           “unreasonable.” “Courts regularly dismiss imprudence claims
monitor the Plan to determine whether the Plan was invested         such as these for failing to allege an adequate market
in the lowest-cost share class available for the Plan's mutual      comparison.” Kong I. For example, in            Divane v. Nw.
funds.” (FAC ¶ 103.) Plaintiffs allege that the Plan should         Univ., 953 F.3d 980, 990 (7th Cir. 2020) the Circuit affirmed
have offered institutional share classes as opposed to retail       dismissal finding that defendant “was not required to search
share classes. (Id. ¶ 110.) As the Court has already recognized,    for a recordkeeper willing to take $35 per year per participant
“fiduciaries have latitude to value investment features other       as [p]laintiffs would have liked,” and that the plaintiffs
than price (and indeed are required to do so).” Kong I at *4        “failed to explain how a hypothetical lower-cost recordkeeper
(quoting Chevron I, 2016 WL 4503808, at *10). “[A]mple              would perform at the same level necessary to serve the
authority holds that merely alleging that a plan offered retail     best interests of the plans' participants.” Similarly, in Wilcox
rather than institutional share classes is insufficient to carry    v. Georgetown Univ., the court dismissed an imprudence
a claim for fiduciary breach.” Marks, 2020 WL 2504333, at           claim where, as here, the complaint alleged without support
*9; Chevron Corp., 16-cv-0793, 2017 WL 2352137, at *11              that the recordkeeping fee should have been $35 annually
(N.D. Cal. May 13, 2017) (holding same and that “courts             per participant. 18-cv-00422, 2019 WL 132281, at *11-13
have dismissed claims that fiduciaries are required to offer        (D.D.C. Jan. 8, 2019). In Wilcox, the court noted that “[w]hile
institutional over retail-class funds, or are required to offer     a plaintiff is entitled to the reasonable inferences that may
a particular mix of investment vehicles, as well as claims          arise from the facts asserted in his complaint, Plaintiffs
that fiduciaries were imprudent in failing to offer cheaper         provide[d] no factual support at all for their assertion
funds.”). “While Plaintiffs have alleged that the institutional     that the Plans should pay only $35/year per participant in
share classes were less expensive than the share classes in         recordkeeping fees.” Id. at 12. “The mere allegation that
the Plan, Plaintiffs still do not allege ‘whether the investor      [Defendants] could continue to offer the same Plan[ ] and the
class share offered other benefits that may have offset any         same associated services for $35/year has no factual support,
additional costs.’ ” Kong I at *4. The Court therefore finds        is entirely speculative, contrary to case law and common
Plaintiffs have failed to adequately allege that Plan fiduciaries   sense, and does not warrant discovery.” Id. at 13.
breached their fiduciary duties by offering retail as opposed
to institutional share classes.                                      *6 Here, Plaintiffs fail to make any allegations in their
                                                                    FAC as to any dollar figure that would have constituted a
                                                                    reasonable fee or market comparison. In addition, Plaintiffs
  C. The Reasonableness of Capital Research's                       “do not allege any facts as to what would constitute a
  Recordkeeping Fees                                                reasonable fee, or any facts suggesting that the fee charged


                © 2020
               Case    Thomson Reuters. No claim
                     1:20-cv-00901-WCG           to original
                                              Filed  12/08/20U.S. Government
                                                                  Page 6 of 8Works.
                                                                               Document 36-1                                     5
Richard A. Kong, et al. v. Trader Joe's Company, et al., Slip Copy (2020)


by Capital Research is excessive in relation to the services       not in the interest of Plan participants. Plaintiffs allege
                                                                   that Plan fiduciaries held money in the recapture account
Capital Research provides.” Kong 1 at *5; see also     Young
                                                                   for “as long as they wanted, distributing it back to Plan
v. GM Inv. Mgmt. Corp., 325 F. App'x 31, 33 (2d Cir.
                                                                   participants whenever they wanted and in whatever amount
2009) (Sotomayor J.) (requiring plaintiffs to “allege that
                                                                   they wanted.” (Id. ¶ 124.) However, the judicially noticed
the fees were excessive relative to the services rendered”).
                                                                   documents make clear that the funds deposited in the
The surveys cited by Plaintiffs, as well as evidence of the
                                                                   recapture account were used to pay Plan expenses, including
recordkeeping fees of other plans, have no connection to
                                                                   among other things Capital Research's fees, and the remainder
the question of whether this Plan could have obtained lower
                                                                   was returned to Plan participants. (Vergara Decl. Ex. 1 at 7.)
recordkeeping fees for the services provided by Capital
                                                                   Without more, Plaintiffs “fail to allege any facts from which
Research. For example, several of the plans referenced in the
                                                                   this Court could infer that the use of a recapture account was
FAC have either far more participants with account balances
                                                                   not in the interest of Plan participants.” Kong I at *5.
or far greater assets under management than this Plan. (See
FAC ¶ 141 n. 30 citing Spano v. The Boeing Co., 6-cv-00743
(S.D. Ill. Sept. 28, 2006) Dkt. No. 1 (alleging plan with             E. Defendants' Alleged Failure to Conduct a Request
almost five times the number of participants). In addition,           for Proposal
Plaintiffs do not make any allegations as to whether the           Plaintiffs allege “the plan's fiduciaries must remain informed
services provided to this plan by Capital Research could have      about overall trends in the marketplace regarding the fees
been obtained for a lower cost.                                    paid by other plans, as well as recordkeeping rates that are
                                                                   available,” and that this will “generally include conducting a
Finally, there is no case law supporting that a Plan's             [RFP] process at reasonable intervals.” (Id. ¶ 30.) According
administrative fees must be unreasonable if they don't decline     to Plaintiffs an “RFP should happen at least every three to
over time based on the number of participants. The Court           five years as a matter of course, and more frequently if the
therefore finds that Plaintiffs have failed to adequately allege   plans experience an increase in recordkeeping costs.” (Id.)
that Plan fiduciaries breached their fiduciary duty by failing     Plaintiffs allege the “fact that the Plan has stayed with the
to secure a recordkeeping fee of less than $48.                    same recordkeeper over the course of the Class period, and
                                                                   paid the same amount in recordkeeping fees, [leaves] little
                                                                   to suggest that Defendants conducted a RFP at reasonable
   D. Placing Revenue Sharing Funds Into a
                                                                   intervals.” (Id. ¶ 131.)
   Compensation Recapture Account
Next, Plaintiffs allege that during the Class Period, Plan
                                                                    *7 As it did in Marks and Kong I, the Court finds that
participants participated in a “compensation recapture
                                                                   “nothing in ERISA compels periodic competitive bidding.”
program through which recordkeeping fees and other Plan
administrative costs were paid.” (Id. ¶ 123.) The account          Marks at *7 citing Chevron,            2016 WL 4502808, at
was used to pay recordkeeping expenses, “with any excess           *14 (dismissing duty of prudence claim despite similar
amount purportedly paid back to the Plan.” (Id.) According         competitive bidding allegations); Del Castillo v. Community
to Plaintiffs, the “Plan's fiduciaries withheld the revenue        Child Care Council of Santa Clara County, Inc., 17-cv-07243,
for as long as they wanted, distributing it back to Plan           2019 WL 6841222, at *5 (N.D. Cal. Dec. 16, 2019) (“absence
participants whenever they wanted and in whatever amount           of competitive bidding, ... without more, does not support
they wanted.” (Id. ¶ 124.) As alleged in the FAC, the amount       Plaintiffs' allegations that the [defendants] acted imprudently
in the recapture accounts at the end of the year, before it was    in violation of § 404(a)(1)(B)”).
redistributed to Plan participants, reflected “an opportunity
cost to participants because they could have used that money       Here, Plaintiffs have failed to allege any facts from which
to invest in other Plan funds.” (Id. ¶ 125.)                       one could infer that a competitive bidding service would have
                                                                   benefitted the Plan. For example, Plaintiffs have failed to
As Plaintiffs admit, no ERISA statute or regulation prohibits      allege any facts showing that the same service might have
the use of a recapture account. (See FAC ¶ 121 (“utilizing a       even been available on the market for less. As the Court
revenue sharing approach is not per se imprudent”). Again,         previously held, “there are no facts alleged showing that the
Plaintiffs do not allege any facts from which one could            Plan fiduciaries failed to consider putting the fee structure out
infer that the recapture account utilized by the Plan was          for competitive bidding, or failed to negotiate a reasonable fee



               © 2020
              Case    Thomson Reuters. No claim
                    1:20-cv-00901-WCG           to original
                                             Filed  12/08/20U.S. Government
                                                                 Page 7 of 8Works.
                                                                              Document 36-1                                      6
Richard A. Kong, et al. v. Trader Joe's Company, et al., Slip Copy (2020)


                                                                         Because Plaintiffs fail to plead a duty of prudence or loyalty
structure with Capital Research.” Kong I at *7 (citation and
                                                                         claim, their second claim for relief, which is a derivative
internal quotation marks omitted).
                                                                         failure to monitor claim, also fails. See Marks at *8 (citing
                                                                         Chevron, 2016 WL 6803738, at *19 (“because Plaintiffs have
Based on the foregoing, the Court finds Plaintiffs have failed
                                                                         failed to plead sufficient facts as to their other allegations,
to allege sufficient facts to support their duty of prudent claim.
                                                                         ‘they cannot maintain a claim that [Defendants] failed to
                                                                         monitor the fiduciaries’ ”)); see also Dorman, 2018 WL
   F. Plaintiffs' Duty of Loyalty Claim                                  6803738, at *7 (“The duty to monitor claim is essentially
The Court also finds Plaintiffs do not allege any additional             derivative of the breach of fiduciary duty claim. Because the
facts to support their duty of loyalty claim outside of those            breach of fiduciary duty cause of action fails to state a claim,
alleged to support their duty of prudence claim. The Court               this cause of action does as well.”).
therefore dismisses Plaintiffs' duty of loyalty claim because
the Complaint “does not differentiate between breach of
the duty of prudence and breach of the duty of loyalty.”                                           Conclusion
   Chevron, 2016 WL 4502808, at *5; see also Romero v.
                                                                         For all of the foregoing reasons, Defendants' Motion to
Nokia, Inc., 12-cv-6260,          2013 WL 5692324, at *5                 Dismiss is granted. Despite having been granted leave to
(N.D. Cal. Oct. 15, 2013) (dismissing claim for breach of                amend once and following dismissal of a substantially similar
the duty of loyalty where it did not “present any separate               case, Plaintiffs added only conclusory allegations that are
allegations regarding any loyalty breach”).                              insufficient to state a claim for breach of the fiduciary duty. In
                                                                         addition, Plaintiffs do not ask for leave to amend, and make
While it is true that ERISA imposes on plan fiduciaries an               no showing that they can allege additional facts should the
obligation to act “solely in the interest of the participants            Court grant Plaintiffs leave to amend. The Court accordingly
and beneficiaries,”     29 U.S.C. § 1104(a)(1)(A), Plaintiffs            concludes that granting Plaintiffs leave to amend would be
have not alleged any facts to suggest that the Plan fiduciaries          futile. See Thibodeaux v. Teamsters Local 853, 263 F. Supp.
discharged their duties with anything other than “an eye                 3d 772, 780 (N.D. Cal. June 26, 2017). The Court therefore
single to the interest of the participants and beneficiaries.”           dismisses Plaintiffs' FAC without leave to amend. The Court
                                                                         will enter a judgment consistent with this Order.
   Donovan v. Bierwirth, 680 F.2d 263, 271 (2d Cir. 1982).
                                                                         *8 IT IS SO ORDERED.
The Court therefore finds Plaintiffs have failed to allege a
breach of the duty of loyalty claim.
                                                                         All Citations

  G. Failure to Monitor Fiduciaries                                      Slip Copy, 2020 WL 7062395

End of Document                                                      © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020
               Case    Thomson Reuters. No claim
                     1:20-cv-00901-WCG           to original
                                              Filed  12/08/20U.S. Government
                                                                  Page 8 of 8Works.
                                                                               Document 36-1                                            7
